Citation Nr: 1043320	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  06-19 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than March 30, 1994, 
for a compensable evaluation for post-operative residuals of 
boutonniere's deformity of the right fifth finger.

2.  Entitlement to an initial compensable disability rating for a 
scar of the right fifth finger.  

3.  Entitlement to a rating in excess of 10 percent for post-
operative boutonniere's deformity of the right fifth finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty in the United States Air 
Force from July 1979 to November 1979 and from June 1980 to 
February 1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The 
earlier effective date claim arises from an August 2004 rating 
decision.  The initial compensable rating for a scar of the right 
fifth finger arises from a June 2005 rating decision granting 
service connection.  The increased rating claim for boutonniere's 
deformity of the right fifth finger arises from an October 2009 
rating decision.  

In April 2008, the appellant testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired by a 
Veterans Law Judge (VLJ) who has since left employment with the 
Board.  A transcript of that hearing has been associated with the 
appellant's VA claims folder.  The appellant has requested and 
received two additional hearings with the undersigned VLJ in 
September 2009 and October 2010, which address each issue on 
appeal.  Transcripts of both hearings have been associated with 
the claims file.  

In a January 2009 remand, the Board referred the issue of whether 
a claim for an earlier effective date than March 30, 1994, for 
assignment of a 10 percent disability rating for post-operative 
residuals of boutonniere's deformity of the right fifth finger 
had been timely appealed.  The RO readjudicated the claim on the 
merits, failing to address the issue at all.  The appellant was 
notified in the March 2010 Supplemental Statement of the Case 
that the issue would be returned to the Board.  The Board will 
accept the appeal as perfected.  See Percy v. Shinseki, 23 Vet. 
App. 37 (2009) (VA waives objection to timeliness of substantive 
appeal by taking actions that lead the claimant to believe that 
an appeal was perfected).

The appellant and his representative argued that the appellant 
has additional disabilities affecting his right hand as a result 
of his service-connected post-operative residuals of 
boutonniere's deformity of the right fifth finger.  The appellant 
filed a March 2010 Form 9 indicating that his hand and arm become 
numb due to the disability.  The appellant indicates that he has 
arthritis of the hand during the October 2010 hearing.  The RO 
has not addressed the issue.  The Board REFERS secondary 
service connection for additional disabilities of the 
right hand to the RO for appropriate action.

The issue of entitlement to an earlier effective date than 
March 30, 1994, for assignment of a 10 percent disability 
rating for post-operative residuals of boutonniere's 
deformity of the right fifth finger is addressed in the 
REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The appellant's post-operative residuals of boutonniere's 
deformity of the right fifth finger has manifested in impairment 
equivalent to amputation at the proximal interphalangeal joint 
and below.

2.  The appellant's post-operative scar of boutonniere's 
deformity of the right fifth finger is not painful on 
examination.  




CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating greater than 
10 percent for post-operative residuals of boutonniere's 
deformity of the right fifth finger are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.25, 4.68, 4.71a, 
Diagnostic Code 5156 (2010).

2.  The criteria for a separate compensable disability rating for 
a scar due to post-operative residuals of boutonniere's deformity 
of the right fifth finger are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102,  3.321, 4.3, 4.68, 4.118, 
Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claims for increased ratings.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The claim for an increased rating for post-operative 
Boutonniere's deformity of the right fifth finger is an original 
claim for an increased rating.  The U.S. Court of Appeals for 
Veterans Claims (Court) held that to satisfy the first Quartuccio 
element for an increased-compensation claim, section 5103(a) 
compliant notice must meet a four part test laid out in Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008).  The U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) overruled 
Vazquez-Flores in part, striking claimant-tailored and "daily 
life" notice elements.  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  Recently, the Court issued an opinion 
incorporating those surviving portions of the first Vazquez-
Flores decision, namely that VA must notify the claimant that, 1) 
to substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability, 2) a disability rating 
will be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature of 
the symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their impact 
upon employment, and 3) provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, and must also notify the claimant that to 
substantiate such a claim the claimant should provide or ask the 
Secretary to obtain medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment.  Vazquez-
Flores v. Shinseki, No. 05-0355, slip op. at 11 (U.S. Vet. App. 
October 22, 2010) (Vazquez-Flores III).

The RO provided Vazquez-Flores III-compliant VCAA notice in June 
2009.  While the issue of the appropriate rating for the scar of 
the right fifth finger has been ongoing for several years, the RO 
adjudicated the post-operative Boutonniere's deformity of the 
right fifth finger initially in October 2009, after the June 2009 
notice.  Thus, the notice was timely.  The Board notes that the 
June 2009 notice did not include notice that the appellant should 
provide (or that VA would attempt to obtain) lay or medical 
evidence regarding the effect of his disability on his 
employment.  The Board notes, however, that the appellant 
testified to the effect of his disability on his employment and 
daily life before the undersigned.  Thus, the appellant 
demonstrated actual knowledge of the information and evidence 
necessary to substantiate his claim The Board finds that there is 
no prejudicial error.  See Dalton v. Nicholson, 21 Vet. App. 23 
(2007).

In light of the foregoing, the Board finds that the requirements 
of Vazquez-Flores III are met.  The Board, therefore, finds that 
the requirements of Quartuccio are met and that the VA has 
discharged its duty to notify.  See Quartuccio, supra.  

The instant claim for a compensable rating for a scar arises from 
a granted claim of service connection.  The Court observed that a 
claim of entitlement to service connection consists of five 
elements, of which notice must be provided prior to the initial 
adjudication: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date.  
See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 
38 U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements in initial ratings 
cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

A letter dated in June 2009 fully satisfied the duty to notify 
provisions, including notice of the degree of disability.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  
Although this letter was not sent prior to initial adjudication 
of the appellant's claim, this was not prejudicial to him, since 
he was subsequently provided adequate notice in June 2009, he was 
provided an opportunity to respond with additional argument and 
evidence and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
appellant in March 2010.  See Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  

The Board notes that the issue of the scar due to the appellant's 
post-operative Boutonniere's deformity of the right fifth finger 
was not listed as a separate issue on the June 2009 letter.  The 
Board is obligated to consider whether the claimant was harmed by 
the error because, when a procedural defect is found, remand is 
appropriate only when correction of the defect "is essential for 
a proper appellate decision."  See Shinseki v. Sanders, 129 
S.Ct. 1696, 1707 (2009); see also 38 C.F.R. § 19.9 (2010).  Thus, 
the Board should consider the "entire record in the 
proceeding," including "all evidence and material of record and 
applicable provisions of law and regulation" to determine 
whether a claimant was prejudiced by a VA notice error.  See 
Shinseki, at 1708; see also 38 U.S.C. § 7104(a) (2009).  Lack of 
prejudicial harm may be shown in three ways: (1) that any defect 
was cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have been 
awarded as a matter of law.  Mlechick v. Mansfield, 503 F.3d 1340 
(2007).  The appellant's three Board hearings and his December 
2009 and March 2010 statements show that he considered the claims 
to be related and that he was aware of the evidence regarding 
increased ratings for scar disabilities.  The June 2009 letter 
informed him that of the evidence necessary to substantiate the 
increased rating claim for residuals of boutonniere's deformity 
of the right fifth finger.  The Board concludes that a reasonable 
person could be expected to understand the evidence was required 
to substantiate the claim and the respective duties of the 
appellant and VA.  See Quartuccio.  Accordingly, the Board 
concludes that the failure to provide VCAA compliant notice was 
harmless.  See Mlechick, supra.  The Board may proceed with 
consideration of the claim on the merits.  

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
appellant has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the appellant an appropriate VA examination in 
July 2009.  The appellant has not reported receiving any recent 
treatment specifically for this condition (other than at VA and 
the private treatment mentioned above, records of which are in 
the file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA examination 
findings.  There is no objective evidence indicating that there 
has been a material change in the severity of the appellant's 
service-connected disorders since he was last examined.  
38 C.F.R. § 3.327(a).  The appellant did testify that his 
disability has worsened since service before the undersigned; 
however, he did not indicate that his disability has worsened 
since his last VA examination.  The duty to assist does not 
require that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was conducted.  
VAOPGCPREC 11-95.  The 2009 VA examination report is thorough and 
addresses the ratings criteria.  The examination in this case is 
adequate upon which to base a decision.

The Board remanded this case in January 2009 for VCAA-compliant 
duty to notify letter and further hearings.  The Board has 
discussed above that the June 2009 VCAA letter was adequate for 
the instant claims.  The appellant has appeared before the 
undersigned for two hearings.  The Board concludes that the 
January 2009 Board remand instruction have been substantially 
complied with.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Increased Ratings

The appellant contends that he is entitled to a rating in excess 
of 10 percent for his post-operative residuals of Boutonniere's 
deformity of the right fifth finger, and that he is entitled to a 
compensable initial rating for an associated scar.  For the 
reasons that follow, the Board concludes that increased ratings 
are not warranted.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2010); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  However, the evaluation of the same disability 
under various diagnoses, known as pyramiding, is to be avoided.  
38 C.F.R. § 4.14 (2010). 

The appellant was originally granted a 10 percent rating under 
Diagnostic Code (DC) 5199-5156, which denotes an unlisted 
disability rated under the criteria of DC 5156.  A 10 percent 
evaluation is assigned for amputation of the little finger, 
without metacarpal resection, at the proximal interphalangeal 
(PIP) joint or proximal thereto.  38 C.F.R. § 4.71a, DC 5156 
(2010).  The Board observes that a 20 percent evaluation is 
warranted with amputation of the fifth digit with more than one 
half of the bone lost.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5156 (2010).  

However, the appellant's disability is not analogous to 
amputation of the fifth digit with metacarpal resection (more 
than one half of the bone lost).

Service treatment records reveal that in July 1981 the appellant 
was hospitalized at Dwight D. Eisenhower Army Medical Center at 
Fort Gordon, Georgia, for surgical correction of boutonniere 
deformity of the right (dominant) little finger, which had been 
injured prior to service.  The finger exhibited a "remarkable" 
boutonniere deformity, with full extension limited by 45 degrees 
and full flexion limited by 60 degrees.  The appellant underwent 
an operation which provided fibrolysis and freeing of the 
adherent extensor slips of the right little finger.  His right 
hand was placed in a splint, holding the little finger in 
extension.  On the sixth postoperative day, he was allowed 
convalescent leave for three weeks.  When he returned, he was not 
wearing his splint, stating that he had lost it a week before.  
An examination showed swelling at the proximal interphalangeal 
joint.  Active extension was still considerably less than full, 
although passive extension showed good flexibility of the joint.  

The appellant underwent a May 2005 VA examination in connection 
with the scar claim.  At that time, the appellant had a flexion 
deformity of the PIP.  The appellant had a 4.5 cm. surgical scar 
on the dorsum.  The finger was swollen and tender.  The appellant 
also had an extension deformity of the metacarpophalangeal joint.  
The appellant could touch each finger to the thumb without 
difficulty, but a five cm. space existed between the fifth finger 
and palm of the hand when he attempted to make a fist.  The 
appellant's fist strength and grip was only 3/5 on the right, 
compared to 5/5 on the left.  The appellant reported that he used 
his left hand to eat and hold drinks more often as his right hand 
had been weakening.  

The appellant provided a February 2008 physical evaluation.  The 
appellant presented with a 40 degree flexion of the right fifth 
finger at the PIP joint, with a boutonniere deformity.  The 
appellant also had trigger of the long fingers bilaterally.  A 
fluoroscan did not show signs of bony abnormalities except 
located along the right fifth finger at the level of the PIP 
joint.  The examiner noted the presence of positive Tinel's sign 
in the mid-palmar region of both hands.  

The appellant was seen for a July 2009 VA examination.  The 
appellant was noted to have flexion in the PIP and hyperextension 
of the distal interphalangeal joint (DIP).  The appellant had no 
movement at the PIP or DIP, having a fibrous ankylosis at both.  
The examiner noted that the range of motion of all other digits 
of the right and left hand were normal.  There was no additional 
functional impairment due to pain, weakness, fatiguability, 
incoordination or flareup other than that mentioned.  There were 
no assistive devices used, no incapacitating episodes or 
radiation of pain and no neurological findings or affect on the 
appellant's usual occupation as a custodian or on his daily 
activities.  

An examination of the scar reflected that such was normal in 
texture. There was no pain, breakdown, or frequent loss of skin 
over the scar due to ulceration or breakdown of the skin.  There 
was no underlying soft tissue damage, inflammation, edema or 
keloid formation.  The final diagnosis was postoperative scar of 
the right finger, which was non disfiguring with no evidence of 
contracture of the scar itself.

With respect to the proper rating for the right fifth finger 
deformity, the Board finds that the appropriate level of 
amputation would be the PIP.  The original inservice treatment 
and operation were on the PIP of the fifth finger.  During the 
February 2008 evaluation, the appellant retained function in the 
metacarpophalangeal joint.  The Board finds that the appellant's 
disability is more analogous to amputation at the PIP level not 
metacarpal level. (It is acknowledged that he had a variety of 
other complaints, including general weakness of the hand, 
positive Tinel's sign and trigger finger of the long fingers of 
both hands; these conditions, however, are not presently service-
connected. Those matters have been referred to the RO, as 
discussed in the Introduction.)  A rating in excess of 10 percent 
under the criteria of DC 5156 is not warranted.  See 38 C.F.R. 
§ 4.71a.  

The Board turns to the scar rating.  The applicable rating 
criteria for skin disorders, to include scars, are found at 38 
C.F.R. § 4.118.  During the pendency of this appeal for an 
increased rating, the criteria for evaluation of scars were 
amended, effective October 23, 2008.  See 73 Fed. Reg. 54,708 
(Sept. 23, 2008).  However, the revisions are applicable to 
applications for benefits received by VA on or after October 23, 
2008.  Id.  Here, the appellant made his initial claim during a 
Decision Review Officer hearing in November 2004.  Therefore, 
only the pre-October 2008 version of the schedular criteria is 
applicable in this case.  Diagnostic Code 7804 provides a 10 
percent rating for superficial scars that are painful on 
examination.  38 C.F.R. § 4.118 (2008).  Note (1) to Diagnostic 
Code 7804 provides that a superficial scar is one not associated 
with underlying soft tissue damage.  Id.  Note (2) provides that 
a 10 percent rating will be assigned for a scar on the tip of a 
finger or toe even though amputation of the part would not 
warrant a compensable rating.  Id.  Diagnostic Code 7804 also 
directs the rater to see 38 C.F.R. § 4.68 (the amputation rule).  
Id.  

The criteria for a compensable rating for a scar of the right 
fifth finger are not met. As described at the 2009 VA 
examination, the appellant's scar is not painful or productive of 
abnormal findings. Additionally, the Board observes that the 
maximum evaluation permitted for the right fifth finger 
disability is limited by the amputation rule in 38 C.F.R. § 4.68. 
The amputation rule provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for an 
amputation at the elective site, were an amputation to be 
performed. The pertinent section of the Rating Schedule provides 
for a 10 percent evaluation for amputation without metacarpal 
resection, at the PIP joint or proximal thereto. 38 C.F.R. § 
4.71a, Diagnostic Code 5156. Accordingly, the maximum schedular 
rating that is assignable to the veteran's right fifth finger 
disability in total (i.e. both deformity and scar) is 10 percent; 
he is currently in receipt of such a rating based on deformity.

The Board has also considered extraschedular evaluations 
concerning the appellant's service-connected disabilities 
presently on appeal.  See Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992).  Initially, there must be a comparison between the 
level of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Under the approach prescribed by VA, 
if the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability picture 
is contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is required.  
See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 
60 (1993) (a threshold finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate is required for extraschedular 
consideration referral).  

The schedular evaluation for the appellant's post-operative 
residuals of boutonniere's deformity of the right fifth finger to 
include the surgical scar disability is not inadequate.  The 
appellant has filed many statements and testified on numerous 
occasions that he believes that he should have a higher rating 
for ankylosis, pain, swelling, and itching in his right fifth 
finger due to his service-connected disabilities.  In this case, 
the Veteran's disability is rated under Diagnostic Codes that 
evaluate limitation of motion and amputation of the fifth finger. 
These Diagnostic Codes essentially takes into account the pain 
and limitation of function reported in the record. As such, the 
schedule is adequate to evaluate the disability, and referral for 
consideration of an extraschedular rating is not warranted. Since 
the schedular evaluation contemplates the claimant's level of 
disability and symptomatology, the Board does not need to 
determine whether an exceptional disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms." Referral for extraschedular consideration is 
not warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has 
considered the possibility of staged ratings.  The Board, 
however, concludes that the criteria for a rating in excess of 10 
percent have at no time been met.  Accordingly, staged ratings 
are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence 
is against the appellant's increased rating claims.  
Consequently, the benefit-of-the-doubt rule does not apply, and 
the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial compensable disability rating for a 
scar of the right fifth finger is denied.  

Entitlement to a rating in excess of 10 percent for post-
operative Boutonniere's deformity of the right fifth finger is 
denied.


REMAND

During the appellant's October 2010 hearing, the appellant, 
through his representative, argued that the original assignment 
of a noncompensable disability rating constituted clear and 
unmistakable error (CUE) for failure to assign an initial 
compensable rating for ankylosis of the finger.  The Board 
assumes that the representative is arguing that the CUE is 
contained in the May 1984 rating decision which assigned the 
original disability rating.  The RO has not had an opportunity to 
address this matter in the first instance. 

The appellant's earlier effective date is dependent on the 
outcome of the CUE claim.  Two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other, and pending issues "inextricably intertwined" with an 
issue certified for appeal are to be adjudicated prior to 
appellate review.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  The Board remands to provide the RO the opportunity to 
address CUE in the first instance.

Accordingly, the case is REMANDED for the following action:

The RO should adjudicate the CUE claim on the 
merits.  If the benefits sought are not 
granted, the appellant and his representative 
should be furnished a SSOC as to the earlier 
effective date claim and afforded a 
reasonable opportunity to respond before the 
record is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


